United States Court of Appeals
                      For the First Circuit


No. 18-1287

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                        CARLOS RODRIGUEZ,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF RHODE ISLAND

           [Hon. William E. Smith, U.S. District Judge]
         [Hon. Lincoln D. Almond, U.S. Magistrate Judge]


                              Before

                      Barron, Circuit Judge,
                   Souter, Associate Justice,
                    and Selya, Circuit Judge.


     William T. Murphy on brief for appellant.
     Stephen G. Dambruch, United States Attorney, and Donald C.
Lockhart, Assistant United States Attorney, on brief for appellee.


                          March 26, 2019




     
      Hon. David H. Souter, Associate Justice (Ret.) of the Supreme
Court of the United States, sitting by designation.
             SELYA,   Circuit   Judge.         Defendant-appellant      Carlos

Rodriguez claims that the district court committed reversible

error when it relied on previously excluded evidence to find that

he violated a condition of his supervised release.             He also claims

that the district court had insufficient evidence to find a second

violation.     Concluding, as we do, that any error was harmless and

that the evidence was sufficient to sustain both findings, we

affirm.

             We briefly rehearse the relevant facts and travel of the

case.     On February 10, 2011, the defendant entered a guilty plea

to one count of distribution of cocaine base (crack cocaine), in

violation of 21 U.S.C. § 841(a)(1).         The district court imposed an

84-month    incarcerative   term,    to   be   followed   by    a   three-year

supervised release term.         The defendant completed his prison

sentence and began his supervised release.

             On May 16, 2017 (roughly nine months into his supervised

release term), the defendant submitted a urine sample to his

probation officer.      The sample tested positive for amphetamines.

Even though the defendant denied using amphetamines, a follow-up

test confirmed their presence.

             On August 22, 2017, two detectives employed by the

Providence, Rhode Island police department were in an unmarked

car, looking for street-level narcotics activity.              They observed

what appeared to be an ongoing drug deal.            When the participants


                                    - 2 -
drove   away,    both   of    their      vehicles    were    followed       by   police

officers.     The detectives stopped one car and asked the driver,

later   identified      as    Jessica     Thibault,    to     exit    her    vehicle.

Thibault immediately volunteered, "it's in my bra" and proceeded

to retrieve six bags of heroin from her bra.                         Other officers

stopped   the    second      car   and    arrested    the    defendant       (who   was

driving).     They seized a set of keys and $100 in cash from his

person.

             Relying in part on information supplied by Thibault,

police officers located what they believed to be the defendant's

residence:      an apartment on Covell Street.              Their suspicions were

bolstered when they saw the defendant's name on the mailbox

assigned to the third-floor flat.                   Using a key found on the

defendant's      person,     the   officers      entered      the    apartment      and

conducted a protective sweep.               They saw various items of drug

paraphernalia in plain view.

             The detectives then sought and obtained a warrant to

search the apartment.          The search revealed a potpourri of drugs

(including cocaine, heroin, marijuana, and alprazolam), together

with additional drug paraphernalia.                  The search also revealed

several items linking the defendant to the apartment, such as a

utility bill in the defendant's name and photographs of the

defendant with two children.




                                         - 3 -
             A    federal      probation        officer     was   monitoring      the

defendant's supervised release, and the police told her what had

happened.        In short order, the probation officer sought and

received a federal warrant for the defendant's arrest.                            The

associated       complaint     charged    the    defendant    with    two    separate

violations       of   supervised    release      conditions:         possession    of

narcotics with intent to distribute (count 1) and unlawful use of

amphetamines (count 2).            It is undisputed that these acts, if

proved, would violate conditions of the defendant's supervised

release.

             On November 2, 2017, the defendant appeared before a

magistrate judge for a supervised release revocation hearing.                     See

Fed. R. Crim. P. 59.         The government offered testimony from one of

the Providence police detectives who had witnessed the drug deal

and from the probation officer.                 The detective testified as to

what he had seen during the August 22 incident and described this

observed     behavior     as    consistent       with     street-level      narcotics

activity.     He also described the search of the apartment and what

it had revealed.        The magistrate judge also allowed the detective

to testify, over objection, about out-of-court statements made by

Thibault immediately after the incident, reserving an ultimate

decision as to admissibility.

             The probation officer's testimony was directed mainly to

count 2.     She testified that the defendant had provided a urine


                                         - 4 -
sample   that   tested    positive     for   amphetamines.      Some   of   her

testimony, though, related to count 1:            she confirmed that she had

made home visits at the defendant's residence on Covell Street,

where the defendant lived with his girlfriend.               Her most recent

home visit took place in July of 2017.

            Following the close of evidence and the submission of

post-hearing memoranda, the magistrate judge issued a report and

recommendation (R&R).        See Fed. R. Crim. P. 59(b)(1).         In it, the

magistrate judge sustained the defendant's hearsay objection and

— with one exception — struck Thibault's out-of-court statements

from the record.      The exception, though, was significant:               the

magistrate judge ruled that Thibault's spontaneous "it's in my

bra" utterance was independently admissible as a statement against

interest,   see    Fed.   R.   Evid.    804(b)(3),    and    considered     that

statement in gauging the sufficiency of the evidence on count 1.

Having configured the record, the magistrate judge concluded that

the government had proven the violations charged in both counts by

preponderant      evidence     and     recommended     revocation      of    the

defendant's     supervised     release.      He   further    recommended    the

maximum 24-month sentence, to be followed by a new two-year term

of supervised release.

            The defendant filed objections to the R&R, see Fed. R.

Crim. P. 59(b)(2), challenging the magistrate judge's findings and

recommendations as to both counts.           The district court held a non-


                                     - 5 -
evidentiary hearing on March 23, 2018.                  See Fed. R. Crim. P.

59(b)(3).     After considering the arguments of counsel, the court

— on de novo review, see id. — adopted the R&R; subject, however,

to remarks that the court had made from the bench.                  The court's

ultimate findings were that the defendant, on one occasion, had

possessed narcotics with intent to distribute and, on another

occasion, had unlawfully ingested amphetamines.               Based on these

findings, the court held that the defendant had twice violated the

conditions of his supervised release.                It proceeded to sentence

the defendant to an 18-month term of immurement, to be followed by

a new four-year term of supervised release.                This timely appeal

ensued.

            We    review    a     district    court's    decision     to   revoke

supervised release for abuse of discretion.              See United States v.

Whalen, 82 F.3d 528, 532 (1st Cir. 1996).             We are mindful, though,

that a material error of law always amounts to an abuse of

discretion.      See United States v. Vargas-Dávila, 649 F.3d 129, 130

n.1 (1st Cir. 2011).

            Here, the defendant submits that the district court

erred in ruling that he violated the conditions of his supervised

release.    His challenge extends to both counts, and we discuss

them separately.

            We   start     with   count   1   and,    specifically,    with   the

defendant's assertion that the district court erred in relying


                                      - 6 -
upon       certain   out-of-court   statements    previously   excluded   as

hearsay by the magistrate judge.        The government contends that we

should review this claim only for plain error, insisting that the

defendant failed to raise it below.1

               The   government's    contention     is   founded    on    an

uncontroversial premise.       It is black-letter law that when a party

fails to make a contemporaneous objection in the trial court,

appellate review of the forfeited objection is limited to plain

error.      See Whalen, 82 F.3d at 531 (reviewing claims in supervised

release revocation proceeding for plain error when appellant had

not raised them below).        Here, however, there is a rather large

fly in the ointment:        to trigger a forfeiture (and, thus, plain

error review), the aggrieved party must have had a fair opportunity

to object.       See Fed. R. Crim. P. 51(b).       And in the interest of

finality, that opportunity must have arisen prior to the trial

court's entry of judgment.            See United States v. Sepúlveda-

Contreras, 466 F.3d 166, 171 (1st Cir. 2006). The mere possibility

that an aggrieved party might be able to file a motion for

reconsideration is not the functional equivalent of an opportunity




       1
       Review for plain error is not appellant-friendly:         it
requires an appellant to show "(1) that an error occurred (2) which
was clear or obvious and which not only (3) affected the
defendant's substantial rights, but also (4) seriously impaired
the fairness, integrity, or public reputation of judicial
proceedings." United States v. Duarte, 246 F.3d 56, 60 (1st Cir.
2001).


                                     - 7 -
to object and, thus, does not normally pave the way for plain error

review.    See United States v. Burrell, 622 F.3d 961, 966 (8th Cir.

2010).

             In   this    case,   the    defendant   lodged    contemporaneous

objections to Thibault's hearsay statements before the magistrate

judge (and, indeed, succeeded in securing a ruling excluding the

challenged      statements).       The    subsequent    hearing    before   the

district court was a non-evidentiary hearing, and the government

identifies only a single point at which the defendant could have

perceived the district court's alleged error.                 That point arose

when the court, in issuing its decision ore tenus, stated that

"it's clear . . . that [the magistrate judge] primarily relied on

Ms. Thibault's statements with respect to the evidence of what

occurred   on     the    street   and    that   transaction."2     Since    this

statement was part and parcel of the court's final decision, the

defendant had no realistic opportunity to object before the entry

of judgment.      We hold, therefore, that the defendant's claim of

error was not forfeited and that the plain error standard of review

does not pertain.           See Sepúlveda-Contreras, 466 F.3d at 171

(holding plain error review inapposite when appellant had no




     2 To be sure, the district court had made earlier references
to what Thibault said, but it is undisputed that the parties
reasonably understood those references to refer to the statement
("it's in my bra") that the magistrate judge allowed into evidence
as a statement against interest.


                                        - 8 -
reasonable opportunity to object to claimed error below); cf.

Whalen,   82    F.3d   at    531   (applying     plain    error     standard      when

supervised release challenge not raised below).

           Having      established    that      abuse    of    discretion    is    the

appropriate standard of review, we turn to the merits of the

defendant's argument.          The challenged evidence — the out-of-court

statements by Thibault — is classic hearsay.                   See Fed. R. Evid.

801(c) (defining hearsay as "a statement that:                  (1) the declarant

does not make while testifying at the current trial or hearing;

and (2) a party offers in evidence to prove the truth of the matter

asserted in the statement").           The government concedes, at least

implicitly,     that    no     exception   to    the    hearsay     rule    applies.

Finally, there does not appear to be any doubt that the district

court, which explicitly referred to multiple "statements" from

Thibault, relied upon the hearsay evidence — the same evidence

that the magistrate judge already had excluded.

           To    be    sure,    hearsay    evidence      may   be   admissible      in

supervised release proceedings because, in such a context, the

defendant does not have a full Sixth Amendment right to confront

adverse witnesses.       See United States v. Fontanez, 845 F.3d 439,

443 (1st Cir. 2017).           Instead, the defendant has only a limited

right of confrontation, which requires a court to balance the right

to confront witnesses against whatever good cause may exist for

relaxing customary principles of confrontation.                 See United States


                                      - 9 -
v. Rondeau, 430 F.3d 44, 48 (1st Cir. 2005); see also Fed. R. Crim.

P. 32.1(b)(1)(B)(iii), (2)(C).         In conducting this tamisage, the

court must "weigh both the apparent reliability of the hearsay

evidence and the government's proffered reason for not producing

the declarant."         Fontanez, 845 F.3d at 443.

             Here, the government's only argument for not producing

Thibault as a witness was that she was likely unavailable.                The

magistrate      judge    concluded   that   this   explanation    was   wholly

speculative and that, therefore, the government had not shown good

cause     for   failing     to   present    Thibault's   direct   testimony.

Accordingly, the magistrate judge found an abridgement of the

defendant's limited confrontation right and struck Thibault's

hearsay statements from the record (with the one exception limned

above).     The government filed no objection to this ruling and,

thus, it has become the law of the case.           See Davet v. Maccarone,

973 F.2d 22, 30-31 (1st Cir. 1992) (holding that failure to object

to magistrate judge's ruling waives review by district judge); see

generally United States v. Matthews, 643 F.3d 9, 12-13 (1st Cir.

2011) (stating that legal decisions made at one stage of a criminal

or civil proceeding remain the law of the case throughout the

litigation, unless modified or overruled by a higher court).               It

follows that — as the defendant has argued — the district court

abused its discretion in relying upon the previously excluded

hearsay statements in formulating its decision.


                                     - 10 -
          This conclusion does not end our inquiry.         Not every

trial error requires reversal of the judgment, and it remains for

us to determine whether the error here was harmless.        See United

States v. Melvin, 730 F.3d 29, 38 (1st Cir. 2013).

          Depending on the circumstances, either of two different

standards may apply in determining whether an error is harmless.

See id. at 39.   If the error is of constitutional dimension, it

can be harmless only if "the government [carries] the burden of

proving beyond a reasonable doubt that the error did not affect

the defendant's substantial rights."   United States v. Vázquez-

Rivera, 407 F.3d 476, 489 (1st Cir. 2005) (citing Chapman v.

California, 386 U.S. 18, 24 (1967)).   If, however, the error is

not of constitutional dimension, a less rigorous standard obtains:

in such an event, the error is harmless as long as the reviewing

court determines "with fair assurance, after pondering all that

happened without stripping the erroneous action from the whole,

that the judgment was not substantially swayed by the error."

United States v. Sasso, 695 F.3d 25, 29 (1st Cir. 2012) (quoting

Kotteakos v. United States, 328 U.S. 750, 765 (1946)). Once again,

the government bears the devoir of persuasion.       See Sepúlveda-

Contreras, 466 F.3d at 171.

          In the case at hand, the discerned error is not of

constitutional   dimension.   Consequently,   the    less     rigorous




                              - 11 -
Kotteakos standard pertains.         We turn, then, to the application of

this standard.

             Harmless error analysis necessarily hinges on the facts

and circumstances of a given case.           Thus, any such analysis "must

be made in the context of the case as gleaned from the record as

a whole."      United States v. Meserve, 271 F.3d 314, 330 (1st Cir.

2001) (quoting DeVasto v. Faherty, 658 F.2d 859, 863 (1st Cir.

1981)).      It follows that "a harmlessness determination demands a

panoramic, case-specific inquiry considering, among other things,

the    centrality   of   the    tainted    material,   its   uniqueness,   its

prejudicial impact . . . and any telltales that furnish clues to

the likelihood that the error affected the factfinder's resolution

of a material issue."          United States v. Sepulveda, 15 F.3d 1161,

1182 (1st Cir. 1993).

             It is nose-on-the-face plain that the district court's

improper reliance on previously excluded hearsay statements bore

only on its finding that the defendant had illegally trafficked

drugs (count 1). The record makes manifest, though, that the court

also relied on a plethora of admissible evidence to support that

finding.      Such evidence included the detective's testimony as to

what    he   observed,   Thibault's       spontaneously   uttered    statement

against      interest,   the    testimony     and   materials   linking    the

defendant to the Covell Street apartment, and the contents of that

apartment discovered during the warrant-backed search.              Relatedly,


                                    - 12 -
the district court — relying exclusively on admissible evidence —

found that the government had established the defendant's control

over the apartment.3         The short of it is that the evidence

supporting the count 1 finding, quite apart from the previously

excluded hearsay statements, was overwhelming.

               The government must prove a supervised release violation

by a preponderance of the evidence.           See Fontanez, 845 F.3d at

442.       Here, we can say "with fair assurance, after pondering all

that happened without stripping the erroneous action from the

whole," that the district court's finding of a violation on count

1   "was     not   substantially   swayed"   by   any   error   in   treating

inadmissible evidence as admissible.         Kotteakos, 328 U.S. at 765.

The upshot is that the defendant wins the battle but loses the

war.       We conclude that even though the district court erroneously

relied on Thibault's previously excluded hearsay statements, its

error was manifestly harmless.        See, e.g., Fontanez, 845 F.3d at

445 (holding erroneous admission of hearsay evidence in revocation

proceeding harmless because that evidence played "infinitesimal




       3
       In support, the district court noted that the defendant's
name was emblazoned on the mailbox for the apartment; that the
defendant had in his possession a key that unlocked the door to
the apartment; that pictures of the defendant and a utility bill
bearing his name were found in the apartment; and that the
defendant's probation officer had made home visits to him at that
locus.


                                   - 13 -
role" in finding of violation).      Accordingly, the district court's

finding of a violation on count 1 must stand.

            The defendant's remaining claim of error relates to

count 2.    He asserts that there was insufficient evidence on which

to base a finding that he intentionally used amphetamines.          This

assertion lacks force.

            We review challenges to the sufficiency of the evidence

de novo.    See Rondeau, 430 F.3d at 149.     In the supervised release

context, we "tak[e] the facts in the light most favorable to the

government,    to   determine     whether   there   was   proof,   by   a

preponderance of the evidence," that the defendant violated a

supervised release condition.      Id.

            We discern no error.         To find a supervised release

violation, the district court need not point to direct evidence

but, rather, may rely on reasonable inferences drawn from the

evidence.     See United States v. Marino, 833 F.3d 1, 8 (1st Cir.

2016). The inferences so drawn "need not be compelled but, rather,

need only be plausible."        United States v. Nuñez, 852 F.3d 141,

146 (1st Cir. 2017)

            In this case, the defendant argues that a failed drug

test, without more, is insufficient to show that he intentionally

used an illegal drug.    To buttress this argument, he suggested to

the magistrate judge that it was possible that one of his friends

slipped amphetamines into his drink.           But there are possible


                                  - 14 -
explanations for virtually any datum, and something more concrete

is   needed    to    remove   a    bare   possibility      from   the   realm   of

conjecture.      Here, the defendant identifies nothing in the record

that   lends    the    slightest    support    to    the   wholly   speculative

possibility that he conjures — and the magistrate judge, charged

with finding the facts, was not persuaded. Instead, the magistrate

judge drew an inference — eminently reasonable, we think — that

the defendant had deliberately engaged in the unlawful use of

amphetamines        and,   thus,   had    violated    a    supervised    release

condition.      On de novo review, see Fed. R. Crim. P. 59(b)(3), the

district court reached the same conclusion.

              So do we.     It is perfectly reasonable for a factfinder

to conclude that a defendant who was found to have ingested a

particular drug has — at least in the absence of any evidence

tending to support a contrary explanation — done so deliberately.

See United States v. Brennick, 337 F.3d 107, 111 (1st Cir. 2003)

(holding positive drug test sufficient to show that defendant

possessed illegal drugs in violation of supervised release).                    We

therefore uphold the district court's finding that the defendant

committed the violation charged in count 2.

              We need go no further. For the reasons elucidated above,

the judgment of the district court is



Affirmed.


                                      - 15 -